— Appeal from the order entered March 16, 1982 in Supreme Court, New York County (Israel Rubin, J.), denying defendant’s motion for reconsideration of the court’s decision entered December 17, 1981, unanimously dismissed as nonappealable, without costs. Judgment entered May 4, 1982 in the same court, which, inter alia, granted the parties a divorce, directed the defendant to pay for their child’s health insurance and awarded plaintiff $2,500 in counsel fees, unanimously modified, on the law and the facts and in the exercise of discretion, plaintiff is awarded $7,500 in counsel fees, and the responsibility for the child’s health insurance is declared to be the plaintiff’s and the judgment is otherwise affirmed, without costs. After review of the record we find that an award of counsel fees to plaintiff is clearly warranted (Stern v Stern, 67 AD2d 253), but $2,500 is insufficient under the circumstances. Plaintiff has gone into substantial debt already, and a more appropriate award is $7,500. (Cf. Hyman v Hyman, 56 AD2d 337.) On the other hand, plaintiff already has insurance coverage for their child through her employment and there is no reason to require defendant to go to the additional expense of buying a new policy. Concur — Sullivan, J. P., Ross, Carro, Asch and Fein, JJ.